17-336
    Qiao v. Sessions
                                                                                  BIA
                                                                             Wright, IJ
                                                                          A205 883 049
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 22nd day of June, two thousand eighteen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             RAYMOND J. LOHIER, JR.,
                  Circuit Judges.
    _____________________________________

    LANPING QIAO,
             Petitioner,

                       v.                                        17-336
                                                                 NAC
    JEFFERSON B. SESSIONS III,
    UNITED STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                    Keith S. Barnett, New York, NY.

    FOR RESPONDENT:                    Chad A. Readler, Acting Assistant
                                       Attorney General; Erica B. Miles,
                                       Senior Litigation Counsel; Anthony
                                       O. Pottinger, Trial Attorney,
                                       Office of Immigration Litigation,
                                       United States Department of
                                       Justice, Washington, DC.
       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioner Lanping Qiao, a native and citizen of the

People’s Republic of China, seeks review of a January 5, 2017,

decision of the BIA affirming a March 16, 2016, decision of

an Immigration Judge (“IJ”) denying her asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).      In re Lanping Qiao, No. A205 883 049 (B.I.A. Jan.

5, 2017), aff’g No. A205 883 049 (Immig. Ct. N.Y. City Mar.

16, 2016).       We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

       Under the circumstances of this case, we have reviewed

both    the   IJ’s    and    the   BIA’s   opinions   “for   the    sake   of

completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524,    528   (2d     Cir.   2006).        Qiao   argues   only    that    she

established her eligibility for asylum based on her claims of

past persecution on account of two abortions she had under

China’s family planning policy, and a detention and beating

she suffered for reporting corruption by local government

officials.       The applicable standards of review are well

established.         See 8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v.
                                       2
Holder, 562 F.3d 510, 513 (2d Cir. 2009).             As discussed below,

we find no error in the agency’s conclusion that Qiao failed

to meet her burden of proof.

Family Planning Claim

       A petitioner is eligible for asylum if she suffered past

persecution on account of her “race, religion, nationality,

membership      in   a   particular       social    group,   or   political

opinion.”      8 U.S.C. § 1158(b)(1)(B)(i).          “[A] person who has

been forced to abort a pregnancy . . . shall be deemed to

have    been   persecuted    on   account      of    political    opinion.”

8 U.S.C. § 1101(a)(42)(B); see also Xiu Fen Xia v. Mukasey,

510 F.3d 162, 165 (2d Cir. 2007).                   “An abortion is not

‘forced’ . . . unless the threatened harm for refusal would,

if carried out, be sufficiently severe that it amounts to

persecution.”        In re T-Z-, 24 I. & N. Dec. 163, 169 (B.I.A.

2007).    The agency did not err in finding that Qiao failed

to satisfy her burden of demonstrating that her abortions

were “forced.”

       Qiao admitted that family planning officials did not

physically force her to terminate her pregnancies in 1983

and 1991.      Rather, she asserted that the family planning

officials at the government factory where her family worked

used a threat of job loss, i.e., economic persecution, to
                                      3
“force” her to end her pregnancies.

    In order for economic harm to constitute persecution,

the harm must be “severe,” such that it would “constitute a

threat to an individual’s life or freedom,” but an

applicant “need not demonstrate a total deprivation of

livelihood or a total withdrawal of all economic

opportunity in order to demonstrate harm amounting to

persecution.”     In re T-Z-, 24 I. & N. Dec. at 170, 173.

“[W]hether a given economic sanction constitutes

persecution turns on its ‘impact’ on the victim.”     Huo

Qiang Chen v. Holder, 773 F.3d 396, 405 (2d Cir. 2014).

“[A]n asylum applicant must offer some proof” of income or

net worth “or any other facts that would make it possible .

. . to evaluate h[er] personal financial circumstances in

relation to the [government’s imposition of an economic

disadvantage].”     Guan Shan Liao v. U.S. Dep’t of Justice,

293 F.3d 61, 70 (2d Cir. 2002).

    Qiao admitted that she did not have any proof that the

factory was the only place that she and her family could work

in China, and she did not provide any financial information

from the relevant time period in the form of affidavits,

testimony, or bank records.         Accordingly, Qiao failed to

satisfy her burden of proving that the threat of job loss
                                4
used to coerce her into terminating her pregnancies would

have been sufficiently severe if carried out to rise to the

level of persecution.        See In re T-Z-, 24 I. & N. Dec. at

169; see also Guan Shan Liao, 293 F.3d at 70.           Therefore, she

did not establish that her abortions in 1983 and 1991 were

forced so as to constitute past persecution.             See 8 U.S.C.

§ 1101(a)(42)(B); see also Xiu Fen Xia, 510 F.3d at 165.

Corruption Claim

     The agency also did not err in finding that Qiao failed

to satisfy her burden of demonstrating past persecution on

account of her claim that she reported government corruption

because     she   failed    to   submit    sufficient   corroborating

evidence.    “The testimony of the applicant may be sufficient

to sustain the applicant’s burden without corroboration, but

only if the applicant satisfies the trier of fact that the

applicant’s testimony is credible, is persuasive, and refers

to   specific     facts    sufficient     to   demonstrate   that   the

applicant is a refugee.”         8 U.S.C. § 1158(b)(1)(B)(ii); see

also Chuilu Liu v. Holder, 575 F.3d 193, 196-97 (2d Cir.

2009).    “In determining whether the applicant has met [her]

burden, the trier of fact may weigh the credible testimony

along with other evidence of record. Where the trier of fact

determines that the applicant should provide evidence that
                                   5
corroborates otherwise credible testimony, such evidence must

be provided unless the applicant does not have the evidence

and   cannot   reasonably   obtain    the   evidence.”     8 U.S.C.

§ 1158(b)(1)(B)(ii).

      Qiao claimed that local government officials detained

and beat her because she planned to report their failure to

compensate her sister for the destruction of her home during

a flood.   The only corroborating evidence Qiao submitted to

support this claim was a handwritten leave slip from her

office granting her 20 days leave for a brain injury.            The

agency did not err in requiring additional corroboration

given that this document did not corroborate how Qiao suffered

the injury and omitted any mention of the other injuries Qiao

claimed to have suffered, such as a two-inch cut on her arm,

bruising all over her body, and a bleeding mouth.         See Chuilu

Liu, 575 F.3d at 196-98.

      The agency properly identified the missing evidence,

noting that Qiao failed to submit evidence of the flood and

resulting destruction of her sister’s house, statements from

her   sister   or   brother-in-law,   statements   from   the   other

families who did not receive compensation for their destroyed

homes, or a statement from the lawyer she consulted about

obtaining the compensation for her sister.         See Chuilu Liu,
                                 6
575 F.3d at 198-99.     The IJ provided Qiao an opportunity to

explain her failure to present this evidence, but she could

not compellingly do so.       See Majidi v. Gonzales, 430 F.3d 77,

80 (2d Cir. 2005).     Accordingly, the agency did not err in

finding that Qiao failed to satisfy her burden of proof as to

past    persecution   based    on       her   exposure   of   government

corruption.     See   8 U.S.C.      § 1158(b)(1)(B)(ii);       see   also

Chuilu Liu, 575 F.3d at 196-98.

       For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.     Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe,
                                 Clerk of Court




                                    7